                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   DOC #: __________________
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE FILED: ___4/12/20___
---------------------------------------------------------------X

UNITED STATES OF AMERICA
                                                                         15-CR-317 (KMW)
                                                                       OPINION AND ORDER
                 v.


DEAN SKELOS,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

         Defendant Dean Skelos has moved to modify his sentence under 18 U.S.C. § 3582 and

the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018). Defendant seeks

compassionate release because his age, prediabetic condition, and other disabilities put him at

unique risk of dying or suffering severe illness should he contract COVID-19. The Government

opposes his motion. For the reasons set forth below, the Court DEFERS ruling on Defendant’s

motion.

    I.       BACKGROUND

         On October 25, 2018, this Court sentenced Defendant to 51 months in prison, to be

followed by one year of supervised release, as punishment for abusing his office as a New York

State Senator in order to enrich his son, Adam Skelos. The imposition of this sentence followed

a retrial, after the Second Circuit overturned Defendant’s original 2015 conviction. On retrial, as

previously, a jury convicted him of eight counts of corruption charges.

         Defendant self-surrendered on January 8, 2019. He is presently housed at the satellite

camp at the Federal Correctional Institution in Otisville, New York (“FCI Otisville”). He is

scheduled to be released on August 20, 2022.

                                                        1
          On March 26, 2020, Defendant submitted an application to the Warden of FCI Otisville

requesting that the Bureau of Prisons (“BOP”) move on his behalf for compassionate release in

light of the serious threats to his health posed by COVID-19. According to the Government, the

Warden received the application on April 1, 2020. To date, the BOP has not taken any action on

Defendant’s application.

          On March 30, 2020, Defendant moved to modify his sentence under 18

U.S.C. § 3582 and the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018). The

Government responded to the motion the following day. The Court conducted a telephone

conference with the parties on April 3, 2020 and received supplemental submissions from

Defendant and the Government on April 6, 2020 and April 7, 2020, respectively.

    II.      RISKS FACING DEFENDANT DUE TO COVID-19

          Jails and prison are powder kegs for infection. People in jails and prisons cannot practice

social distancing, control their exposure to large groups, practice increased hygiene, wear

protective clothing, obtain specific products for cleaning and laundry, avoid frequently touched

surfaces, or sanitize their own environment. “Realistically, the best—perhaps the only—way to

mitigate the damage and reduce the death toll is to decrease the jail and prison population by

releasing as many people as possible.” United States v. Nkanga, No. 18-CR-713, 2020 U.S. Dist.

LEXIS 56188, at *1 (S.D.N.Y. Mar. 31, 2020) (Furman, J.).

          A handful of examples suffice to illustrate that the COVID-19 virus spreads with

uncommon and frightening speed in carceral settings. At the peak of the outbreak in Wuhan,

China—where COVID-19 originated—over half of all new infection cases originated in the

city’s prison system. 1 On Rikers Island, the rate of infection among incarcerated people is over


1
 Zi Yang, Cracks in the System: COVID-19 in Chinese Prisons, THE DIPLOMAT (March 9, 2020), available at
https://thediplomat.com/2020/03/cracks-in-the-system-covid-19-in-chinese-prisons/.

                                                     2
six times the rate of infection in New York City generally. 2 The Cook County jail in Chicago is

the country’s largest-known source of coronavirus infections. 3 At the Elkton federal prison in

Ohio, three inmates have died of the disease, 44 have been hospitalized, and 14 are on

ventilators. 4 Within days of COVID-19 arriving at the Oakdale federal prison in Louisiana, the

number of cases “exploded”; by March 29, 2020, at the 1,700-person facility, one inmate had

died, one guard had been admitted into a hospital’s intensive care unit, and another thirty

incarcerated people and an unknown number of staff were in quarantine. 5 Another five days

later, five inmates at Oakdale had died. 6 The death count currently stands at six. 7

        For Defendant, the risks are likely compounded. In support of his motion for

compassionate release, Defendant submits the medical report of Dr. Richard Goldberg, which is

based on medical information about Defendant contained in Defendant’s presentence report.

The report states that Defendant lives with an immune disorder. Defendant is prediabetic, and

according to research cited in the report, prediabetic individuals respond differently to

respiratory infections than do individuals with typical insulin sensitivity. “[T]hose individuals

like Mr. Skelos are at extreme risk should they be infected by the [novel coronavirus].”




2
  The rates of infection rely on publicly released data collected by the Legal Aid Society. See Analysis of COVID-19
Infection Rate in NYC Jails, THE LEGAL AID SOCIETY, https://legalaidnyc.org/covid-19-infection-tracking-in-nyc-
jails/ (last visited Apr. 10, 2020).
3
  Timothy Williams & Danielle Ivory, Chicago’s Jail is Top U.S. Hot Spot as Virus Spreads Behind Bars, THE NEW
YORK TIMES (April 8, 2020), available at: https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-
chicago.html.
4
  Sam Allard, The Latest out of Elkton Federal Prison, Where Horror Show Continues Apace, CLEVELAND SCENE
(April 10, 2020, 4:18 p.m.), available at: https://www.clevescene.com/scene-and-heard/archives/2020/04/10/the-
latest-out-of-elkton-federal-prison-where-horror-show-continues-apace.
5
  Kimberly Kindy, An Explosion of Coronavirus Cases Cripples a Federal Facility, THE WASHINGTON POST (March
29, 2020), available at https://www.washingtonpost.com/national/an-explosion-of-coronavirus-cases-cripples-a-
federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-8670579b863d_story.html.
6
  Caroline Habetz, Fifth Inmate at Oakdale Federal Prison Dies from COVID-19, KPLC (April 3, 2020, 3:39 p.m.),
https://www.kplctv.com/2020/04/03/fifth-inmate-oakdale-federal-prison-dies-covid-/.
7
  Caroline Habetz, Sixth Inmate at Oakdale Federal Prison Dies from COVID-19, KPLC (April 10, 2020, 2:45
p.m.), https://www.kplctv.com/2020/04/10/sixth-inmate-oakdale-federal-prison-dies-coronavirus/.

                                                         3
           But even if the Court were to disregard this medical report, Defendant’s age makes him

highly vulnerable. In a February 29, 2020 WHO-China Joint Mission Report, preliminary

mortality rate analyses showed that individuals 70-79 years old had an 8% mortality rate. 8

Individuals aged 60-69 had a 3.6% mortality rate; those age 40-49 had a .4% mortality rate;

those 40 years and younger had a mortality rate as low as 0.2%. 9 Defendant, at 72 years old, is

very vulnerable to infection by COVID-19.

    III.      AUTHORITY TO GRANT RELIEF AT THIS JUNCTURE

           Other judges in this district have very ably described the extraordinarily high rates of

infection by COVID-19, the particularly high risks to inmates, and the considerations a court

should weigh in deciding whether inmates should be required to exhaust administrative processes

before a court may grant compassionate release in today’s circumstances. See, e.g., United

States v. Roberts, No. 18-cr-528-5, 2020 U.S. Dist. LEXIS 62318, at *4-5 (S.D.N.Y. Apr. 8,

2020) (Furman, J.); United States v. Gross, No. 15-cr-769, 2020 U.S. Dist. LEXIS 60554, at *5-6

(S.D.N.Y. Apr. 6, 2020) (Nathan, J.); United States v. Russo, No. 16-cr-441, 2020 U.S. Dist.

LEXIS 59223, at *5-7 (S.D.N.Y. Apr. 3, 2020) (Liman, J.). This court will not repeat what has

been so well expressed by other judges. Rather, this Opinion will summarize the considerations

relevant to Defendant’s motion for compassionate release.

           A court may modify a term of imprisonment once it has been imposed only pursuant to

statute. Until December 2018, no statute authorized courts to alter a duly-imposed sentence on

compassionate release grounds unless the Bureau of Prisons (BOP) moved for such relief. 18




8
  Age, Sex, Existing Conditions of COVID-19 Cases and Deaths Chart, available at
https://www.worldometers.info/coronavirus/coronavirus-age-sex-demographics/ (data analysis based on WHO-
China Joint Mission Report).
9
  Id.

                                                     4
U.S.C. § 1B1.13. Now, following the passage of the First Step Act, courts may consider motions

for compassionate release brought by inmates. 18 U.S.C. § 3582(c)(1)(A).

       Courts may grant those motions only if the movant has exhausted administrative

processes, among other requirements. A defendant is ineligible to seek compassionate release

from a court until he has exhausted all administrative rights to appeal the BOP’s failure to bring

a motion on his behalf or thirty days have elapsed since requesting that the warden of his facility

initiate such action. Id. Here, Defendant asks the Court to waive Section 3582’s exhaustion

requirement.

       The Second Circuit has not spoken on the issue of waiver in this context. “[A]s a general

rule, courts are required to strictly enforce statutory exhaustion requirements.” Theodoropoulos

v. INS, 358 F.3d 162, 172 (2d Cir. 2002). Nevertheless, “an exception to the general rule might

apply” in “some limited circumstances.” Id. These circumstances may include where “unusual

facts” make “an exception [] necessary to prevent manifest injustice.” Pichardo v. Ashcroft, 374

F.3d 46, 52–53 (2d Cir. 2004). The Second Circuit considered the exhaustion requirement

contained in the Prison Litigation Reform Act, which preceded the First Step Act and has certain

analogous administrative requirements, and held that courts may waive a failure to exhaust. In

so doing, courts may consider whether administrative processes were “technically available” but

“practically speaking, incapable of use.” Williams v. Priatno, 829 F.3d 118, 126 (2d Cir. 2016)

(citation omitted). Some courts have applied similar reasoning to waive Section 3582’s

exhaustion requirement in light of COVID-19. See, e.g., United States v. Zukerman, No. 16-cr-

194, 2020 U.S. Dist. LEXIS 59588, at 11* (S.D.N.Y. Apr. 3, 2020) (Torres, J.) (finding that

Defendant’s “advanced age and compromised health, combined with the high risk of contracting

COVID-19 at Otisville, justify waiver of the [Section 3582] exhaustion requirement”); United



                                                 5
States v. Perez, No. 17-cr-513, 2020 U.S. Dist. LEXIS 57265, at *8 (S.D.N.Y. Apr. 1, 2020)

(Torres, J.) (waiving Section 3582’s exhaustion requirement and finding that “delaying release

amounts to denying relief altogether”); United States v. Colvin, No. 3:19-cr-179, 2020 U.S. Dist.

LEXIS 57962, at *5 (D. Conn. Apr. 2, 2020) (Arterton, J.) (waiving Section 3582’s exhaustion

requirement for reasons including that, “if Defendant contracts COVID-19 before her appeals are

exhausted, that undue delay might cause her to endure” catastrophic health consequences);

Amended Order, United States v. Powell, No. 1:94-cr-316 (D.D.C. Mar. 28, 2020) (finding

administrative exhaustion futile and waiving Section 3582’s exhaustion requirement).

       However, there is strong reason to doubt that the Court has proper authority to waive

Section 3582’s exhaustion requirement. The Supreme Court has cautioned courts against

“read[ing] futility or other exceptions into statutory exhaustion requirements where Congress has

provided otherwise.” Booth v. Churner, 532 U.S. 731, 741 n.6 (2001). Where a statute contains

an exhaustion requirement, “Congress sets the rules—and courts have a role in creating

exceptions only if Congress wants them to.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016).

       What Congress would intend in these circumstances is unknowable. On the one hand, the

statute already contains something akin to a futility exception: a court may grant compassionate

release after the BOP has considered a defendant’s application and declined to bring a motion for

release on the defendant’s behalf, or after “the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). This fact suggests

that the Court should not create its own futility-based exception to the exhaustion process.

       On the other hand, it appears from the First Step Act that, by setting a 30-day period for

exhaustion, Congress intended to accelerate judicial review of whether an inmate is entitled to

compassionate release. In ordinary circumstances, a lapse of 30 days before an inmate may seek



                                                 6
judicial recourse is “exceptionally quick.” Russo, 2020 U.S. Dist. LEXIS 59223, at *7.

However, today’s circumstances are not ordinary. Infection from COVID-19 spreads so quickly,

and, for many, carries such lethality, that 30 days can mean the difference between life and

death. “Requiring defendants to await the lapse of the full 30 days from receipt of their requests

by the wardens of their facilities may pervert congressional intent by transforming the 30-day

rule into an obstacle—rather than an accelerant—to judicial review, and result in irreparable

harm to defendants.” Gross, 2020 U.S. Dist. LEXIS 60554, at *9 (citations omitted) (emphasis

in original).

        Thus, in order to effectuate congressional intent, the Court finds it appropriate to strike a

compromise. The Court will defer ruling on Defendant’s motion until on or after April 15, 2020

in order to afford the BOP the opportunity to consider its merits, and the Court expects the BOP

to act with the dispatch the circumstances compel. The Government is hereby ordered to submit

a letter immediately following any determination the BOP makes on Defendant’s request for

compassionate release. The Court expects the BOP to make a final determination no later than

April 15, 2020—twenty days from the date on Defendant’s application to the BOP and two

weeks after the Warden at the Otisville facility received Defendant’s application. See United

States v. Resnick, No. 12-cr-00152-CM, 2020 U.S. Dist. LEXIS 59091, at *16 (S.D.N.Y. Apr. 2,

2020) (McMahon, C.J.) (applying the “prison mailbox rule” to the Section 3582 exhaustion

requirement); Gross, 2020 U.S. Dist. LEXIS 60554, at *8 (deferring ruling on defendant’s

motion and requesting a response from the BOP within one week of the BOP receiving the

defendant’s compassionate release application). The BOP is also encouraged to state by April

15, 2020, whether it intends to grant Defendant a furlough under 18 USCS § 3622—a matter

committed to the BOP’s sole discretion. See Roberts, 2020 U.S. Dist. LEXIS 62318, at *10. If



                                                  7
the BOP has not made a final decision on Defendant’s compassionate release application or

granted Defendant a furlough by April 15, 2020, the Court will consider Defendant’s

compassionate release motion at that time. This compromise is intended to vindicate congress’s

dual intent that the BOP be afforded the opportunity to weigh in on the merits of compassionate

release applications and that inmates have swift access to judicial review.

       The court recognizes that the BOP may well have access to information the Court

lacks. For example the BOP may know an inmate’s current medical condition, the current risk

of infection by COVID-19 in the quarters in which that person is housed, and the extent to which

effective quarantine is available. However, the BOP may not have the resources to obtain that

information, when, as now, it must consider the individual circumstances of thousands of

compassionate release applicants. If the Government is currently aware, or at any point learns,

that the BOP will not be able to render a decision on Defendant’s application by April 15, 2020,

the Government is urged to waive the requirement of administrative exhaustion in this case. See

United States v. Knox, No. 15-cr-445, 2020 U.S. Dist. LEXIS 62684, at *2-3 (S.D.N.Y. Apr. 9,

2020) (Engelmayer, J.) (urging the Government to waive exhaustion where the BOP could not

commit to resolving Defendant’s compassionate release application by the expiration of the 30-

day exhaustion period or by any certain date).

       The Court notes that its compromise here is intended to effectuate Congress’s goal of

speedy judicial review as expressed through a statute drafted at a time when the threat of

COVID-19 was beyond imagining. The Court “joins the growing chorus of courts imploring the

coordinate branches to take action in response to the threat COVID-19 poses to incarcerated

people before it is too late.” Gross, 2020 U.S. Dist. LEXIS 60554, at *8; see Nkanga, 2020 U.S.

Dist. LEXIS 56188, at *2. The current public health crisis demands a systemic response, rather



                                                 8
than judge-by-judge determinations, which vary depending on which judge is deciding the

motion for compassionate release.

   IV.      CONCLUSION

         For the foregoing reasons, the Court DEFERS ruling on Defendant’s motion. The

Government shall submit a letter immediately following any determination by the BOP on

Defendant’s application for compassionate release. If the BOP has not made a final

determination by April 15, 2020, the Court will at that time consider Defendant’s motion in full.



SO ORDERED.

 Dated: New York, New York
        April 12, 2020                                       /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                9
